DETAILED ACTION
This action is in response to the AFCP response filed 06/13/2022. Claims 1-8, 10-17 and 22-23 are pending and have been considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-17 and 22-23 are allowed.
Regarding claim 1, claim 1 states at least... “wherein the circuit board connector comprises a connector body including a dielectric material having one or more voids based on an electromagnetic field”, which in conjunction with the other limitations of the independent claims, is not taught by the current prior art of record.  
The closest prior art of record is Liu and Olarig. Liu discloses utilizing multi-protocol connectors and Olarig discloses coupling a switch to a midplane. However, none of the prior art of record discloses, wherein the circuit board connector comprises a connector body including a dielectric material having one or more voids based on an electromagnetic field, as currently claimed. Therefore, the prior art of record does not disclose claim 1 as a whole. Claims 2-8 and 10-11 are dependent on claim 1 and would be allowable at least due to its dependencies on claim 1.
Regarding Claim 23, claim 23 recites substantially similar limitations as claim 1 and is therefore allowable under the same rationale.
Regarding claim 12, claim 12 states at least... “wherein at least one of the one or more multi-protocol storage device connectors on the midplane is physically coupled to the switch board using one or more cables; wherein a first end of one of the one or more cables has a first connector located on the midplane to connect to the at least one of the one or more multi- protocol storage device connectors on the midplane, and a second end of the one of the one or more cables has a second connector located on the switch board”, which in conjunction with the other limitations of the independent claims, is not taught by the current prior art of record.  
The closest prior art of record is Sechrist. Sechrist discloses a cable that connects to a multi-protocol connector on the midplane and another connector located on the same midplane. However, Sechrist does not disclose where the cable has a connector to the multi-protocol connectors on the midplane on one end and the other end of the same cable has a connector located on the switch board. Therefore, the prior art of record does not disclose claim 12 as a whole. Claims 13-17 and 22 are dependent on claim 12 and would be allowable at least due to its dependencies on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183